Name: COMMISSION REGULATION (EC) No 939/95 of 27 April 1995 determining the extent to which application lodged in April 1995 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  political geography;  animal product
 Date Published: nan

 No L 96/24 fen Official Journal of the European Communities 28 . 4. 95 COMMISSION REGULATION (EC) No 939/95 of 27 April 1995 determining the extent to which application lodged in April 1995 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 (') laying down detailed rules for the applica ­ tion in the pigmeat sector of the arragements provided for by the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Repu ­ blic, as last amended by Regulation (EC) No 341 /95 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1995 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said appli ­ cations are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution ; Whereas, it is appropriate, for the first mentioned cate ­ gory of products, to draw the attention of operators to the HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 April to 30 June 1995 submitted under Regulation (EEC) No 2698/93 shall be met as referred to in the Annex. 2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community. Article 2 This Regulation shall enter into force on 28 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10. 1993, p. 80 . (2) OJ No L 39, 21 . 2. 1995, p. 3 . 28. 4. 95 EN Official Journal of the European Communities No L 96/25 ANNEX Group No Percentage oÃ ­ acceptance of import licences submitted for the period 1 April to 30 June 1995 1 100,0 2 100,0 3 100,0 4 100,0 5 100,0 6 100,0 7 100,0 8 100,0 9 100,0 10 100,0 11 100,0 12 100,0 13 100,0